DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 03 October 2022. Claims 1-10 have been presented in the application, of which, claim 6 is cancelled, claims 1 and 7-8 are currently amended and claims 2-5 and 9-10 are original. Accordingly, pending claims 1-5 and 7-10 are addressed herein.
Response to Arguments
On pages 7 and 9 of the amendment, Applicant argues that Nakagawa et al. fails to disclose abnormality determination circuitry configured to determine based on state data of the plurality of motors whether collision of the parallel link robot occurs. The examiner disagrees. Nakagawa et al. teach an abnormality detection circuitry (Fig. 1, element 38) that is configured to determine, based on state data (motor torque or motor current by Fig. 1, element 44) of the plurality of motors (Fig. 1, element 18a, 18b, 18c) whether collision (collisional motion or abnormal clearance) of a parallel link robot (Fig. 1, element 10) occurs (paragraphs 0034-0045, 0065-0067 and 0071).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 2019/0247998 A1).
Regarding claim 1, Nakagawa et al. disclose a robot control apparatus comprising: a drive controller (Fig. 1, element 36) configured to control a plurality of motors (Figs. 1 and 3, element 18a-c) which are configured to drive a plurality of link mechanisms (Fig. 1, element 16a-c) of a parallel link robot (Figs. 1 and 3, element 10), respectively (paragraph 0030-0037 and 0065-0067); and abnormality determination circuitry (Fig. 1, element 38) configured to determine based on state data (Fig. 6, step S12, measure torque or current via Fig. 1, element 44) of the plurality of motors whether collision of the parallel link robot (Fig. 6, step S13-S15) occurs (paragraph 0034, 0036-0040, 0044, 0065-0066).
Regarding claim 2, Nakagawa et al. disclose the robot control apparatus according to claim 1, wherein, when the abnormality determination circuitry determines that the collision occurs, the drive controller controls the plurality of motors (Fig. 6, element S11) such that movement of an attachment member (Fig. 1, element 14) which is connected to the plurality of link mechanisms (paragraph 0030) and to which an end effector (end effector or robot hand) is configured to be attached is different between XY collision in an XY-axis directions and Z collision in a Z-axis direction in an operation space of an XYZ-axis orthogonal coordinate system (Fig. 3, element XYZ) in which the Z-axis direction corresponds to a vertical direction (paragraph 0003, 0030-0031 and 0065).
It is noted that nothing in the claim requires the controller to control the plurality of motors responsive to the abnormality determination circuitry determining that the collision occurs. The word “when” has been broadly interpreted to include ‘at the same time as’ or ‘coincident with’ or ‘by happenstance’. Accordingly, the claim merely requires a drive controller that [happens to control] the plurality of motors [at the same time as] the abnormality determination circuitry determines that the collision occurs.
Regarding claim 3, Nakagawa et al. disclose the robot control apparatus according to claim 2, wherein the drive controller controls the plurality of motors so as to move the attachment member to a predetermined position (Fig. 1, element 42; Fig. 6, step S11) when the abnormality determination circuitry determines that the XY collision occurs (Fig. 6, step S14; paragraph 0034-0035, 0040-0044, 0065-0067, 0071).
It is noted that nothing in the claim requires the drive controller to control the plurality of motors so as to move the attachment member to the predetermined position responsive to the abnormality determination circuitry determining that the XY collision occurs. The word “when” has been broadly interpreted to include ‘at the same time as’ or ‘coincident with’ or ‘by happenstance’. The claim merely requires a drive controller that [happens to control] the plurality of motors to move the attachment member to a predetermined position [at the same time as] the abnormality determination circuitry determines that the XY collision occurs.
Regarding claim 4, Nakagawa et al. disclose the robot control apparatus according to claim 2, wherein the drive controller controls the plurality of motors (Fig. 6, step S11) so as to stop movement of the attachment member when the abnormality determination circuitry determines that the XY collision occurs. It is inherent that the robot stops moving (paragraph 0065-0067).
It is noted that nothing in the claim requires the drive controller to control the plurality of motors so as to stop movement of the attachment member responsive to the abnormality determination circuitry determining that the XY collision occurs. The word “when” has been broadly interpreted to include ‘at the same time as’ or ‘coincident with’ or ‘by happenstance’. Accordingly, the claim merely requires the drive controller [happens to] control the plurality of motors so as to stop movement of the attachment member [at the same time as] the abnormality determination circuity determines that the XY collision occurs.
Regarding claim 5, Nakagawa et al. disclose the robot control apparatus according to claim 2, wherein the drive controller controls the plurality of motors so as to limit output torques (Fig. 4) output by the plurality of motors and move the attachment member to a predetermined position (Fig. 6, step S10) when the abnormality determination circuitry determines that the Z collision occurs (Fig. 6, step S14; paragraph 0034-0035, 0040-0044, 0065-0067, 0071).
It is noted that nothing in the claim requires the drive controller to control the plurality of motors so as to limit output torques output by the plurality of motors and to move the attachment member to a predetermined position responsive to the abnormality determination circuitry determining that the Z collision occurs. The word “when” has been broadly interpreted to include ‘at the same time as’ or ‘coincident with’ or ‘by happenstance’. Accordingly, the claim merely requires a drive controller that [happens to control] the plurality of motors so as to limit output torques output by the plurality of motors and be capable of moving the attachment member to a predetermined position [at the same time as] the abnormality determination circuitry determines that the Z collision occurs.
Regarding claim 7, Nakagawa et al. disclose a robot control system comprising: a parallel link robot (Figs. 1 and 3, element 10; paragraph 0030, 0037) comprising; a plurality of link mechanisms (Fig. 1, element 16a-c; paragraph 0030-0031 and 0033); and a plurality of motors (Figs. 1 and 3, element 18a-c) configured to drive the plurality of link mechanisms (paragraph 0030), respectively; and a robot control apparatus comprising: a drive controller (Fig. 1, element 36) configured to control the plurality of motors (paragraph 0034-0037 and 0065-0067); and abnormality determination circuitry (Fig. 1, element 38) configured to determine based on state data of the plurality of motors (Fig. 6, step S12, measure torque or current via Fig. 1, element 44) whether collision of the parallel link robot occurs (Fig. 6, step 13-15; paragraph 0034, 0036-0040, 0044, 0065-0066).
Regarding claim 8, Nakagawa disclose a robot control method executed by a processor, comprising: controlling (Fig. 6, element S11 via Fig. 1, element 36) a plurality of motors (Figs. 1 and 3, element 18a-c) which are configured to drive a plurality of link mechanisms (Fig. 1, element 16a-c) of a parallel link robot (Figs. 1 and 3, element 10), respectively (paragraph 0030-0037 and 0065-0067); determining (via Fig. 1, element 36) based on state data of the plurality of motors (Fig. 6, step S12, measure torque or current via Fig. 1, element 44) whether collision of the parallel link robot (Fig. 6, step 13-15) occurs (paragraph 0034, 0036-0040, 0044, 0065-0066). It is inherent that the link mechanism taught by Nakagawa is capable moving/retreating; for example: moving back to a starting position.
Note that the broadest reasonable interpretation of a of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions are not required to be met. See MPEP 2111.04(II). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0247998 A1) as applied to claim 1 above, and further in view of Nakanishi (US 2013/0060381 A1).
	Regarding claim 9, Nakagawa et al. disclose the robot control apparatus according to claim 1, wherein the state data of the plurality of motors includes motor torque and motor current (paragraph 0034). However, Nakagawa et al. are silent regarding state data additionally including motor position and motor speed of the plurality of motors.
Nakanishi teaches a parallel link robot (Fig. 1, element 100) having abnormality determination circuitry (Fig. 1, element 2; Figs. 3 and 6-7) configured to determine an abnormality based on state data including motor position (Fig. 3, step S2) and motor speed (Fig. 3, step S4) of a plurality of motors (Fig. 1, element 12; paragraph 0025-0026, 0036).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakanishi to the prior art robot control apparatus taught by Nakagawa et al. Application of the well-known technique would have been obvious to a person having ordinary skill in the art because such application would have been well within the level of skill of the person having ordinary skill ion the art and because the results of such application would have been predictable. The predictable results including: the state data additionally including motor position and motor speed of the plurality of motors.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0247998 A1) as applied to claim 1 above, and further in view of Ludban (US 2019/0118378 A1).
Regarding claim 10, Nakagawa et al. teach the robot control apparatus according to claim 1. Nakagawa et al. are silent regarding the plurality of motors being linear motors.
Ludban teaches a parallel link robot (Fig. 1, element 100) having a plurality of linear motors (Fig. 2, element 161-163; paragraph 0040, 0046-0048).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Ludban to the prior art robot control apparatus taught by Nakagawa et al. Application of the well-known technique would have been obvious to a person having ordinary skill in the art because such application would have been well within the level of skill of the person having ordinary skill ion the art and because the results of such application would have been predictable. The predictable results including the plurality of motors being a plurality of linear motors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664